EXHIBIT 10.1

 

AGREEMENT

 

AND

 

PLAN OF REORGANIZATION

 

OF

 

DLT RESOLUTION INC.

 

AND

 

A.J.D DATA SERVICES LTD.

 

(STOCK FOR STOCK EXCHANGE)

 

  1

   



 

TABLE OF CONTENTS

 



Page 

 

Table of Contents

 

2

 

 

 

 

 

Agreement

 

3

 

 

 

 

 

1. Recitals

 

3

 

 

 

 

 

2. Plan of Reorganization (Exchange of Shares)

 

3

 

 

 

 

 

3. Delivery of Shares

 

4

 

 

 

 

 

4. Representations of A.J.D DATA SERVICES LTD

4

 

 

 

 

5. Representations of DLT RESOLUTION

6

 

 

 

 

 

6. Closing Date

 

9

 

 

 

 

 

7. Conditions Precedent to the Obligations of DLT RESOLUTION

 

9

 

 

 

 

 

8. Conditions Precedent to the Obligations of A.J.D DATA SERVICES LTD

 

10

 

 

 

 

 

9. Indemnification

 

10

 

 

 

 

 

10. Nature and Survival of Representations

10

 

 

 

 

 

11. Documents at Closing

 

11

 

 

 

 

 

12. Miscellaneous Provisions

 

11

 

 

 

 

 

SIGNATURE PAGE

 

13

 

 

 

 

 

EXHIBITS

 

Attached

 



 

  2

   



 

THIS AGREEMENT is entered into as of the 21st day of January, 2018 by, and
between

 

DLT RESOLUTION INC., a NEVADA corporation

 

(hereinafter "DLT RESOLUTION");

 

-And-

 

A.J.D. DATA SERVICES LTD., a ONTARIO corporation

 

(hereinafter "A.J.D DATA LTD.").

 

R E C I T A L S:

 

DLT RESOLUTION desires to acquire eighty percent (80%) of the issued and
outstanding common stock of A.J.D DATA . making A.J.D DATA , a subsidiary of DLT
RESOLUTION, and owners of A.J.D DATA intend to exchange eighty percent (80%) of
their shares in A.J.D DATA SERVICES LTD. for shares of DLT RESOLUTION'S Common
Stock, and the parties wish to agree to certain related terms and conditions,
all as set forth herein;

 

NOW, THEREFORE, in consideration of the premises, mutual promises, covenants,
terms and conditions contained herein and other good and valuable
considerations, the receipt and sufficiency of which are acknowledged by the
parties hereto, the parties agree, warrant, represent and covenant to one
another as follows:

 

1. Recitals. The above recitals are true, correct, and complete.

 

2. Plan of Reorganization (Exchange of Shares). It shall be the responsibility
of A.J.D DATA to deliver, on the closing of this Agreement (the "Closing") or
within 10 days following the "Closing Date" (defined herein), 80 shares of the
company’s 100 issued and outstanding Common Stock in A.J.D DATA hereinafter the
"A.J.D DATA SHARES," to be deemed, in exchange, effective the Closing Date,
solely for 525,000 common stock and a further 3,675,000 common stock subject to
“2. a) Milestones” below of DLT RESOLUTION's Common Stock, hereinafter the "DLT
RESOLUTION SHARES" (on the basis of an exchange of shares) with this transaction
intended to qualify as a tax-free reorganization under the current Internal
Revenue Code, of the United States of America, and related sections thereunder,
including any amendments.

 

a) Milestones for additional shares:

 



· 1,050,000 Shares upon A.J.D Data reaching $500,000 in gross sales · 1,050,000
Shares upon A.J.D Data reaching $1,000,000 in cumulated gross sales · 525,000
Shares upon A.J.D reaching $1,500,000 in cumulated gross sales and $100,000 in
pre-tax earnings · 525,000 Shares upon A.J.D Data reaching $2,000,000 in
cumulated gross sales and $150,000 in pre-tax earnings · 525,000 Shares upon
A.J.D Data reaching $2,500,000 in cumulated gross sales and $200,000 in pre-tax
earnings



 

  3

   



 

Parties agree that there are no time limits and there is full acceleration to
allow for full vesting as quickly as the cumulative sales milestones are
reached. Share issuances will be issued under reliance of appropriate exemptions
from registration with the Securities & Exchange Commission and will contain
substantial resale restrictions.

 

b) Board of Directors -on closing DLT Resolution will appoint 2 nominees to sit
on the A.JD Data board of directors and 1 director will remain to represent
A.J.D Data’s minority shareholders.

 

c) Name Change - As part of the plan of re-organization on closing A.J.D will
amend its articles of incorporation to affect a name change to DLT Data Services
Ltd.,

 

3. Delivery of Shares. On or within 10 days following the Closing, DLT
RESOLUTION shall deliver a Certificate to A.J.D DATA as to the DLT RESOLUTION
SHARES, to distribute, following the Closing, to the stockholders of A.J.D DATA
(as determined by A.J.D DATA ).

 

4. Representations of A.J.D DATA. A.J.D DATA hereby represents that, effective
as of the date first written above and the Closing, the following
representations in this Section are and will be true and correct, except as
otherwise provided in any EXHIBIT:

 

a. the A.J.D DATA SHARES, to be delivered by the stockholders of A.J.D DATA
SERVICES LTD., will constitute valid and legally issued shares of A.J.D DATA
SERVICES LTD., be 100% of A.J.D DATA and such shares shall be fully paid, and
non-assessable;

 

b. the A.J.D DATA SHARES are free of claims, liens or other encumbrances and the
owners have the unqualified right to transfer such shares pursuant to the terms
and conditions of this Agreement;

 

  4

   



 

c. the stockholders of A.J.D DATA (as listed on the attached EXHIBIT herein and
incorporated herein by reference), are owners of the issued and outstanding
shares of common stock of A.J.D DATA, being the A.J.D DATA SHARES, and are
"accredited investors," as such term is defined in Regulation D of the SEC;

 

d. the A.J.D DATA SERVICES LTD. SHARES represent 100% ownership interest in
A.J.D DATA;

 

e. i) the attached financial statements for the period ending Dec 31, 2017 are a
fair and accurate statement of the Company’s current financial position. and;

 

ii) A.J.D DATA SERVICES LTD. will, no later than 60 days from the Closing Date,
deliver to DLT RESOLUTION its most recent as prepared available financial
statements (the financial statements and said statements are true, complete and
accurate), audited, for a period ending not exceeding 12 months prior, and as of
the Closing there shall be no liabilities, either fixed, contingent, liquidated
or unliquidated, not reflected in the attached financial statements. All
financial statements: fairly and accurately reflect the financial condition of
A.J.D DATA SERVICES LTD. as of the dates thereof and the results of operations
for the periods reflected therein, and were prepared in accordance with
generally accepted accounting principles, consistently applied.

 

f. as of this date and Closing there is no pledge, lien, or security interest
upon any of the assets of A.J.D DATA , and A.J.D DATA has no accrued
liabilities, whether or not contingent, fixed or liquidated, except as disclosed
herein or in its financial statements , and there will not be any negative
material changes in the conditions of A.J.D DATA SERVICES LTD. from this date,
except changes arising in the ordinary course of business;

 

g. A.J.D DATA is not involved in any litigation or governmental investigation or
proceeding not reflected herein, and no written litigation, claims, assessments,
or governmental investigation or proceeding is threatened in writing against
A.J.D DATA ;

 

h. A.J.D DATA is in good standing in the jurisdiction identified for A.J.D DATA
SERVICES LTD. above;

 

i. A.J.D DATA has and will file all governmental, tax or related returns and
reports due or required to be filed;

 

j. except as may be disclosed herein or in any EXHIBIT hereto, A.J.D DATA has
not been advised in writing of any material breach of any agreement to which it
is a party;

 

k. A.J.D DATA 's representations apply to any subsidiary corporations;

 

  5

   



 

l. the corporate financial records, minute book, and other corporate documents
and records of A.J.D DATA are available for review by SERVICES of DLT RESOLUTION
prior to the Closing, but, in any event, do not contain anything whatsoever
contrary to this Agreement or that would be deemed by DLT RESOLUTION as material
;

 

m. the execution of this Agreement will not materially violate or breach any
agreement, contract, or commitment to which A.J.D DATA , or its stockholders
is/are a party, and this Agreement has been, or will be prior to the Closing,
duly authorized by appropriate corporate action of A.J.D DATA ;

 

n. A.J.D DATA shall not change the number of shares of any class authorized,
issued or outstanding. All outstanding shares in A.J.D DATA have been duly
authorized, validly issued, and are fully paid and non-assessable and there are
no outstanding or presently authorized securities, warrants, options or other
similar commitments of any nature not described herein;

 

o. attached hereto is a true complete and correct list of all record
stockholders of A.J.D DATA and (I) said list shall remain true, correct and
complete up to the Closing;

 

p. as to the A.J.D DATA SHARES, DLT RESOLUTION will have good and marketable
title to such shares, free and clear of all liens, claims, and encumbrances
whatsoever, and such shares shall be validly issued, fully paid and
non-assessable shares of common stock under law, except such shares will be
unregistered and will be transferred in a non-public offering, or isolated,
private transaction, in compliance with applicable Federal securities laws.

 

q. the shareholders of A.J.D. Data recognize that there continued contribution
is essential to the near term success of the Company and comprises significant
value to the acquisition herein. A.J. Data shareholders represent and covenant
that they will not compete against the company and will continue to be fully
committed to the company, providing a best efforts commitment to the continued
growth and successful expansion, leveraging existing relationships to ensure
short and long term growth and client loyalty to A.J.D Data for a period of 5
years as more fully described in the SERVICES contracts attached hereto.

 

r. as of the date of this Agreement, A.J.D DATA has, and at the Closing will
have, disclosed all material events, conditions and facts materially affecting
A.J.D DATA , and DLT RESOLUTION has not, and will not have as of the Closing
Date, withheld disclosure of any material event, condition, matter, fact, or
other information which has or may have a material adverse affect on A.J.D DATA
or any subsidiary.

 

5. Representations of DLT RESOLUTION hereby represents that, effective as of the
date first written above and the Closing, the following representations in this
Section are and will be true and correct:

 

a. as of the Closing, the DLT RESOLUTION SHARES, to be delivered for the
stockholders of A.J.D DATA SERVICES LTD., will constitute valid and legally
issued, restricted (as described herein) shares of DLT RESOLUTION, and such
shares shall be fully paid and non-assessable;

 

  6

   



 

b. the President of DLT RESOLUTION is duly authorized to execute this Agreement,
the Board of Directors of DLT RESOLUTION has, as of this date or by the Closing
Date, approved this Agreement, and the execution hereof will not constitute a
material breach of any agreement to which DLT RESOLUTION or any stockholder is a
party or is otherwise bound;

 

c. DLT RESOLUTION has, or will, deliver to A.J.D DATA SERVICES LTD.its most
recent available financial statements and shall deliver all of its financial and
other books and records (the financial statements are true, complete and
accurate), and as of the Closing there shall be no liabilities, either fixed,
contingent, liquidated or unliquidated, not reflected in the financial
statements and the financial statements: (I) fairly and accurately reflect the
financial condition of DLT RESOLUTION as of the dates hereof and the results of
operations for the periods reflected therein, and (II) were prepared in
accordance with generally accepted accounting principles, consistently applied.
As of this date and Closing there is no pledge, lien, or security interest upon
any of the assets of DLT RESOLUTION. At Closing, DLT RESOLUTION shall have no
accrued liabilities, whether or not contingent, fixed or liquidated, except as
disclosed herein or in its financial statements

 

DLT will be seeking additional working capital and intends to budget CAD
$300,000 for A.J.D DATA SERVICES to implement sales, sales support, business
leads and business initiatives Working in good faith, both parties will jointly
create a business development plan based on the timing and draws for the
intended CAD capital infusion. In the event that A.J.D. Data secures a large
profitable contract that requires more immediate funds, DLT Resolution will make
this a top priority to fund this over other growth plans existing outside A.J.D.
SERVICES.

 

d. there shall not be, any material adverse changes in the financial condition ,
or any change in the capitalization of DLT RESOLUTION,

 

e. DLT RESOLUTION is not involved in any pending litigation, claims or
governmental investigations or proceedings, and there are no lawsuits, claims
assessments, investigations, proceedings or similar matters threatened or
contemplated against DLT RESOLUTION to the best knowledge of the SERVICES of DLT
RESOLUTION except as disclosed herein or in its financial statements;

 

f. DLT RESOLUTION is duly organized, validly existing and in good standing under
the laws of the jurisdiction identified above and is qualified to do business in
every jurisdiction where such qualification is necessary and it has the
corporate power to own its property and to carry on its business as now being
conducted;

 

  7

   



 

g. DLT RESOLUTION has filed, all material Federal, state, county and local
income, excise, property and other tax returns, forms, and reports, which are
due or required to be filed by DLT RESOLUTION;

 

h. the capitalization of DLT RESOLUTION is 275,000,000 shares of authorized
Common Stock, .001 par value per share, of which such number of said shares are
18,124,990 issued and outstanding as of the date hereof, as reflected on the
EXHIBIT hereto. DLT RESOLUTION shall not change the number of shares of any
class authorized, issued or outstanding, prior to closing except as of the
Closing for the issuance of the A.J.D DATA SERVICES LTD. SHARES pursuant to this
Agreement. All outstanding shares in DLT RESOLUTION have been duly authorized,
validly issued, and are fully paid and non-assessable and there are no
outstanding or presently authorized securities, warrants, options or other
similar commitments of any nature not described herein;

 

i. a true complete and correct list of all record stockholders of DLT RESOLUTION
is attached hereto and said list shall remain true, correct and complete up to
the Closing, prior to the issuance of stock to A.J.D DATA contemplated herein,
and (II) shall be certified by DLT RESOLUTION'S stock transfer agent;

 

j. the stockholders of A.J.D DATA will have, upon issuance of the A.J.D DATA
SHARES by DLT RESOLUTION contemplated herein on the Closing, good and marketable
title to such shares, free and clear of all liens, claims, and encumbrances
whatsoever, and such shares shall be validly issued, fully paid and
non-assessable shares of common stock under Nevada law, except such shares will
be unregistered and will be issued in a non-public offering, or isolated,
private transaction, in compliance with applicable Federal securities laws, and
shall contain the standard U. S. Securities and Exchange Commission, Rule 144 or
Reg D, Reg S or similar restricted legend as counsel deems required (except,
notwithstanding anything herein, it is the obligation of A.J.D DATA to comply
with its own state or jurisdictional laws for its stockholders to receive the
shares hereunder). DLT RESOLUTION shall have the option to purchase at a later
date the remaining 20% common shares of A.J.D. DATA SERVICES under similar
terms;

 

k. as of the date of this Agreement, DLT RESOLUTION has, and at the Closing will
have, disclosed all material events, conditions and facts materially affecting
DLT RESOLUTION, and DLT RESOLUTION has not, and will not have as of the Closing
Date, withheld disclosure of any material event, condition, matter, fact, or
other information which has or may have a material adverse affect on DLT
RESOLUTION;

 

l. DLT RESOLUTION trades on the OTC Markets under the temporary symbol “HCRED”
without any current known unusual restrictions or limitations in of its Common
Stock. The symbol is expected to change on January 20, 2018 to “DLTI”.

 

  8

   



 

6. Closing Date and Status. The "Closing" of this Agreement shall occur on the
"Closing Date," which shall be the date of this Agreement or such date as the
parties shall agree to in writing. The Closing shall take place by fax or at
such place as the parties agree to in writing, with the applicable law relating
to the Closing, to be that of the State of West Virginia (if for any reason a
court in West Virginia shall not enforce this provision, then Michigan shall
apply) for all purposes without reference to conflict of law principles, with no
party or related person or associated person or professional to be subject to
the law of any other jurisdiction or service of process as to any other
jurisdiction.

 

7. Conditions Precedent to the Obligations of DLT RESOLUTION. All obligations of
DLT RESOLUTION under this Agreement are subject to the fulfillment, prior to or
as of the Closing, or such other date as the parties have agreed to in writing,
of each of the following conditions precedent:

 

a. the representations by A.J.D DATA contained in this Agreement, or in any
certificate or document delivered by A.J.D DATA pursuant to the provisions
hereof, shall be true, correct and complete when made, and as of the Closing;

 

b. A.J.D DATA shall have performed and complied with all covenants, agreements
and conditions required by this Agreement to be performed or complied with by
A.J.D DATA on or before the Closing;

 

c. all instruments and documents, including EXHIBITS, attached hereto, and
delivered to DLT RESOLUTION pursuant to the provisions hereof, will be true,
correct

and complete;

 

d. A.J.D DATA is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 

e. A.J.D DATA has the corporate power to carry on its business, as now being
conducted, and is duly qualified to do business in any jurisdiction where so
required;

 

f. this Agreement has been duly authorized, executed and delivered by A.J.D DATA
and is a valid and binding obligation of A.J.D DATA enforceable in accordance
with its terms;

 

g. A.J.D DATA, through its Board of Directors, has taken all corporate action
necessary for the performance of all of its obligations under this Agreement;
and

 

h. the documents executed and delivered to DLT RESOLUTION are valid and binding
in accordance with their terms and, in respect of stock certificates, as to the
A.J.D DATA SHARES to be transferred to DLT RESOLUTION, and vest in DLT
RESOLUTION all rights, title and interest in and to the shares.

 

  9

   



 

8. Conditions Precedent to the Obligations of A.J.D DATA All obligations of
A.J.D DATA under this Agreement are subject to the fulfillment, prior to or on
the Closing, or such other date as the parties have agreed to in writing, of
each of the following conditions precedent:

 

a. the representations by DLT RESOLUTION contained in this Agreement or in any
certificate or document delivered by DLT Resolution pursuant to the provisions
hereof, shall be true, correct and complete when made, and at and as of the time
of Closing as though such representations and warranties were made at and as of
such time;

 

b. DLT RESOLUTION shall have performed and complied with its covenants,
agreements, and conditions required by this Agreement to be performed or
complied with by it prior to, following or at the Closing, including the
delivery of the DLT RESOLUTION STOCK when required hereunder;

 

c. A.J.D DATA is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation;

 

d. this Agreement has been duly executed and delivered by DLT RESOLUTION;

 

e. the share certificates to be executed and delivered (DLT RESOLUTION SHARES)
to the A.J.D DATA stockholders hereunder vest in them all of the right, title
and interest in the stock and said stock is duly and validly issued, fully paid
and non-assessable subject to 2. a) above;

 

f. DLT RESOLUTION shall have executed and delivered to A.J.D DATA the documents
under EXHIBITS to be executed and delivered by DLT RESOLUTION; and

 

9. Indemnification. As to each of DLT RESOLUTION and A.J.D DATA SERVICES LTD.,
each party to this Agreement shall indemnify and hold harmless each other party
at all times after the date of this Agreement against and in respect of any
liability, damage, deficiency, action, suit, proceeding, demand, assessment,
judgment, cost and expense, including attorney's fees, resulting from any
misrepresentation, breach of promise or nonfulfillment of any agreement on the
part of any such party under this Agreement.

 

10. Nature and Survival Representations. All representations made by the parties
in this Agreement shall survive the Closing, and the parties are carrying out
the provisions of this Agreement in reliance solely on the representations,
covenants and agreements contained in this Agreement, or made in writing at the
Closing of the transaction herein provided for, and not upon any investigation
which any such party may have made, or any representation, warranty, agreement,
promise or information, written or oral, made by another person or firm other
than as specifically set forth herein or in the EXHIBITS delivered in connection
with this Agreement.

 

  10

   



 

11. Documents at Closing. At Closing, in addition to what is required elsewhere
herein, all EXHIBITS attached hereto, and the signature page hereto, shall be
executed and or initialed, delivered by all appropriate parties, except the
parties shall have such additional days as identified herein to perform as
expressly provided herein, in which case such provision herein providing
additional time beyond the Closing Date shall control notwithstanding anything
to the contrary (provided, however, it shall be deemed that the Closing of this
Agreement occurred on the Closing Date).

 

12. Miscellaneous Provisions.

 

A. Gender. Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.

 

B. Severability. If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.

 

C. Further Cooperation. From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional reasonable documentation or
instruments as are necessary to carry out the intent and purposes of this
Agreement or to comply with any law.

 

D. Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving party. The failure of any party at any time to
insist upon strict performance of any condition, promise, agreement or
understanding set forth herein, shall not be construed as a waiver or
relinquishment of any other condition, promise, agreement or understanding set
forth herein or of the right to insist upon strict performance of such waived
condition, promise, agreement or understanding at any other time.

 

E. Expenses. Each party shall bear all expenses incurred by each such party in
connection with this Agreement and in the consummation of the transactions
contemplated hereby and in preparation thereof.

 

F. Amendment. This Agreement may only be amended or modified at any time, and
from time to time, in writing, executed by the parties hereto. .

 

G. Captions. Captions herein are for the convenience of the parties and shall
not affect the interpretation of this Agreement.

 

H. Counterpart Execution and Fax. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and may be executed by
fax.

 

I. Assignment. This Agreement is not assignable.

 

  11

   



 

J. Parties in Interest. Provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and, their
heirs, executors, administrators, other permitted successors and assigns, if
any. Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this agreement, nor
shall any provision give any third persons any right of subrogation or action
against, any party to this Agreement.

 

K. Entire Agreement. This Agreement and the EXHIBITS attached hereto constitute
the entire agreement and understanding of the parties on the subject matter
hereof and supersede all prior agreements and understandings.

 

L. Construction. This Agreement shall be governed by the laws of the State of
West Virginia without reference to conflict of laws and the venue for any
action, claim or dispute in respect of this Agreement shall be such court of
competent jurisdiction as is located in West Virginia , U.S.A. (if, for any
reason a court fails to accept jurisdiction in West Virginia, then Michigan
shall apply). The parties agree and acknowledge that each has reviewed this
Agreement and the normal rule of construction that agreements are to be
construed against the drafting party shall not apply in respect of this
Agreement given the parties have mutually negotiated and drafted this Agreement.

 

M. Cooperation. The parties hereto agree to cooperate with one another in
respect of this Agreement, including reviewing and executing any document
necessary for the performance of this Agreement, to comply with law or as
reasonably requested by any party hereto, or legal counsel to any party hereto.

 

N. Independent Legal Counsel. The parties hereto agree that (I) each has
retained independent legal counsel as confirmed in writing in connection with
the negotiation, preparation and execution of this Agreement, (II) each has been
advised of the importance of retaining legal counsel, and (III) by the execution
of this Agreement, each party who has not retained independent legal counsel
acknowledges having waived such right.

 

  12

   



 

The parties have executed this Agreement as of the date first written above.

 

  

DLT RESOLUTION INC.

      By: /s/ John S. Wilkes

Its:

President, Chief Executive Officer  



 



A.J.D DATA SERVICES LTD.

      By: /s/ Peter Darbyson

Its:

Chief Executive Officer  



 



A.J.D DATA SERVICES LTD.       By: /s/ Peter Darbyson

Its:

Peter Darbyson, Shareholder  

 

 

 



 



A.J.D DATA SERVICES LTD.       By: /s/ Andrew Darbyson

Its:

Shareholder

 



 



 

13

